Citation Nr: 0716613	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  94-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with portal fibrosis and cirrhosis, to include 
entitlement to a separate rating for hepatitis B.

2.  Entitlement to a rating in excess of 30 percent for 
pulmonary sarcoidosis with dry eyes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.M.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 14, 
2003, which vacated, in part, a May 2001 Board decision and 
remanded the case for additional development.  The issues on 
appeal initially arose from rating decisions in August 1992 
and July 1995 by the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In its 
August 1992 decision the RO denied entitlement to a rating in 
excess of 30 percent for sarcoidosis.  A July 1995 decision 
established service connection and a zero percent rating for 
portal fibrosis and cirrhosis (effective from September 13, 
1993) and established secondary service connection and a zero 
percent rating for dry eyes associated with service-connected 
sarcoidosis (the RO incorporated this eye condition into the 
already service-connected sarcoidosis).  The RO addressed the 
issue of a separate rating for hepatitis B in a July 2000 
supplemental statement of the case.  The case was remanded 
for additional development in August 2003.

The record shows the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in January 1997 as 
to the issue of entitlement to a rating in excess of 
30 percent for pulmonary sarcoidosis with dry eyes.  A copy 
of the transcript of that hearing is of record.  This matter 
was remanded for additional development in February 1997 and 
the issues concerning hepatitis, portal fibrosis, and 
cirrhosis were referred for appropriate rating action.  The 
Board notes that due to an apparent administrative oversight 
this Veterans Law Judge did not participate in the subsequent 
May 2001 decision or August 2003 remand.

The record also shows that in August 2000 the veteran 
testified at a video conference hearing before a Veterans Law 
Judge who is no longer available to participate in the 
decision on his appeal.  A copy of the transcript of that 
hearing is of record.  VA law requires that persons who 
conduct a Board hearing on appeal participate in the final 
determination.  38 C.F.R. § 20.707 (2006).  In correspondence 
dated in March 2007 the veteran and his attorney were 
notified of his right to an additional Board hearing.  As no 
response has been received from this correspondence, it is 
assumed that the veteran does not want an additional hearing.

The Board notes that the attorney's representation is limited 
to the issues listed on the title page of this decision and 
to the issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU).  It is 
significant to note that during the course of this appeal 
service connection was established for several other 
disabilities and a 100 percent schedular rating has been 
assigned effective from June 5, 2001.  By correspondence 
dated in July 2005 the veteran withdrew his appeal as to the 
issue of entitlement to TDIU.  Although this issue was 
addressed in a subsequent October 2006 supplemental statement 
of the case, there is no indication the veteran has requested 
this appeal be reinstated nor that he has presented any 
recent evidence specifically addressing this claim.  As such, 
the appeal as to this issue has been properly withdrawn in 
accordance with 38 C.F.R. § 20.204 (2006) and the Board finds 
the issues listed above are the only matters for appellate 
review.

The issue of entitlement to a rating in excess of 30 percent 
for hepatitis C with portal fibrosis and cirrhosis, to 
include entitlement to a separate rating for hepatitis B, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Pulmonary sarcoidosis with dry eyes is presently 
manifested by no more than moderate dyspnea on exertion or 
pulmonary involvement with persistent symptoms that would 
require intermittent corticosteroids were the veteran able to 
use them.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pulmonary sarcoidosis with dry eyes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6846 (effective ).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in February 2004.  Although this notice was provided 
after the August 1992 adjudication of the claim addressed in 
this decision, the matter was subsequently readjudicated.  
The correspondence also notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and, in essence, requested that he send in any evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court Dingess/Hartman 
found that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to this matter 
was provided in March 2006.  In this case, all adequately 
identified evidence pertinent to the claim at issue has been 
requested or obtained.  The available evidence of record is 
extensive, including eight document folders and nine compact 
disks (which is essentially duplicate evidence, cumulative 
evidence, or evidence unrelated to the present matter at 
issue).  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations in this case.  

Increased Rating Claim
Factual Background

Service records show the veteran had active service from 
November 1968 to November 1971, including service in the 
Republic of Vietnam.  Service medical records dated in 
December  1970 include diagnoses of bilateral hilar 
adenopathy and rule out sarcoid.  A January 1971 chest X-rays 
revealed bilateral hilar adenopathy and a configuration which 
suggested sarcoid.  The veteran subsequently underwent a 
right limited thoracotomy.  The post-operative diagnosis was 
suspected sarcoid.  A February 1971 chest X-ray revealed 
bilateral hilar adenopathy compatible with sarcoidosis.  An 
October 1971 separation examination revealed a diagnosis of 
sarcoid.  A chest X-ray was normal.  

On VA examination in March 1972 the veteran reported a 
history including sarcoidosis in 1970.  The pertinent 
diagnoses included sarcoidosis, mild to moderate with non-
specific symptoms.  

An April 1972 rating decision granted entitlement to service 
connection for sarcoidosis.  A 30 percent rating was 
assigned.  A December 1973 VA examination report noted 
relatively asymptomatic pulmonary sarcoidosis.

In June 1990, the veteran submitted a claim for entitlement 
to an increased rating for sarcoidosis.  Enclosed with his 
claims were copies of three newspaper articles concerning 
sarcoidosis and the effects of exposure to Agent Orange (the 
veteran highlighted a section regarding a link between 
herbicide exposure and soft-tissue sarcoma/early liver 
disease).  In October 1990, he filed an application for 
increased compensation based on unemployability.  He claimed 
that he became too disabled to work beginning in August 1987 
due to sarcoidosis and cirrhosis.  

On VA examination in January 1991 the veteran reported that 
since 1979 he had experienced numerous medical problems, 
including kidney disorders, skin problems, liver problems, 
spurs on the elbows, damaged cartilage in the knees, 
diverticulitis, hearing impairment, abdominal pains, lumps in 
the arm and chest, and fatigue and breathing problems.  
Examination revealed his lungs were clear.  A diagnosis of 
sarcoidosis was provided.  A chest X-ray was abnormal, 
suggesting sarcoidosis.  A pulmonary function test showed 
severe expiratory obstruction.

In correspondence dated in November 1991 the veteran's former 
employer noted he terminated his employment for his own 
reasons in September 1990.  It was noted he had worked as a 
truck driver and warehouseman.

VA outpatient records show that in November and December 1991 
the veteran was followed for sarcoidosis.  Chest X-rays in 
November 1991 revealed minimal interval improvement in 
bilateral hilar lymphadenopathy due to sarcoidosis.  VA 
outpatient records show that in April 1992 the veteran 
complained of blurring of vision during the daytime.  It was 
noted the episodes lasted for a few seconds.

On VA examination in May 1992 the veteran reported that he 
had been provided a diagnosis of sarcoidosis of the lungs in 
service in 1969.  He also complained of eye problems and 
shortness of breath.  On examination his extraocular movement 
(EOM) was normal.  The lungs were clear to palpation and 
auscultation.  Pulmonary function tests revealed FEV-1 of 36 
percent predicted (pre-bronchodilator) and FEV-1/FVC of 79 
percent, with no significant expiratory obstruction.  Chest 
X-rays revealed no interval change in bilateral hilar 
lymphadenopathy due to sarcoidosis.  The pertinent diagnoses 
were pulmonary sarcoidosis with decreased expiratory 
obstruction and cirrhosis of the liver secondary to viral 
hepatitis.  The examiner noted that the veteran's cirrhosis 
was not related to his sarcoidosis.

VA outpatient records show that in May 1992 the veteran was 
followed for sarcoidosis.  He complained of increased 
shortness of breath on walking.  His weight was 300 pounds.  
A May 1992 ophthalmology consultation noted complaints of 
intermittent blurry vision.  His visual acuity was 20/20.  
The impression was presbyopia.  Records dated in June 1992 
show he complained of constant dull lower abdominal pains, 
fatigue, chest pain, and shortness of breath.  The examiner's 
assessment was history of cirrhosis with very little stigmata 
of chronic liver disease.  An August 1992 report noted he 
complained of intermittent visual disturbance.  He had no 
complaints of dyspnea on exertion and his respiration was 
noted as stable.

VA outpatient records dated in September 1992 indicate that a 
review of laboratory tests conducted in August 1992 revealed 
an increase in liver enzymes which was probably due to 
sarcoid or, more likely, to fatty infiltration.  Pulmonary 
function testing in September 1992 revealed reduced FVC, FEV-
1, and FEV-1/FVC rates that suggested a combined obstructive 
and restrictive airways disease with a good bronchodilator 
response (obstructive appeared to be the severe type).  The 
tests showed pre-bronchodilator results of an FEV-1 of 49 
percent predicted and an FEV-1/FVC of 99 percent.  Post-
bronchodilator results were FEV-1 of 68 percent predicted and 
an FEV-1/FVC of 89 percent.

In a December 1992 statement the veteran asserted that he had 
been provided a diagnosis of liver cirrhosis in service while 
he was hospitalized (at the 249th General Hospital in Japan) 
for hepatitis B and sarcoidosis.  He claimed that he 
experienced blurry vision on a regular basis.  He stated that 
his VA doctor attributed his vision and breathing problems to 
sarcoidosis.  

VA outpatient records show that in December 1992 the veteran 
complained of dyspnea after excessive exertion and occasional 
chest tightness.  The diagnoses included were pulmonary 
sarcoidosis and hilar adenopathy.  Pulmonary function testing 
in January 1993 revealed moderate restrictive disease.  The 
tests showed pre-bronchodilator results of an FEV-1 of 56 
percent predicted and an FEV-1/FVC of 84 percent.  Post-
bronchodilator results were FEV-1 of 46 percent predicted and 
FEV-1/FVC of 83 percent.  It was noted that the results 
suggested severe obstructive lung disease.  When compared to 
the September 1992 study there was no decline in function.  
The veteran also complained of slightly blurred vision.

Additional service medical records were received in February 
1993 from the National Personnel Records Center showing that 
in September 1970 the veteran was admitted to the 93rd Evac. 
Hospital with a five day history of nausea, malaise, and 
scleral icterus.  The diagnosis was hepatitis and rule out 
sarcoidosis.  After 12 days in the hospital he was 
transferred for further evaluation.  Reports show that in 
October 1970 he was admitted to the 249th General Hospital 
where a liver biopsy revealed acute viral hepatitis and 
marked portal fibrosis with early cirrhosis.  The diagnoses 
were acute viral hepatitis (resolved), portal fibrosis with 
early cirrhosis (chronic, old), and suspected sarcoidosis 
with hilar lymph node enlargement and interstitial infiltrate 
in the lungs.  After 62 days in the hospital the veteran was 
evacuated to the St. Albans Naval Hospital where he was 
admitted in December 1970 with diagnoses of status post 
hepatitis and possible sarcoidosis.  In January 1971, he 
underwent a thoracotomy with triple biopsy and was provided a 
diagnosis of sarcoidosis, inactive.  In March 1971, he was 
discharged to limited duty with diagnoses of sarcoidosis 
(inactive), status post acute viral hepatitis, and portal 
fibrosis with early cirrhosis. 

A March 1993 medical report from the New York State 
Department of Social Services indicates the veteran had a 
diagnosis of pulmonary sarcoidosis.  It was noted that he was 
last examined in January 1993 and was capable of working 
full-time with certain specified limitations. 

VA outpatient records in March 1993 show that the veteran 
complained of blurry vision.  An ophthalmology consultation 
noted an assessment of sarcoid with dry eyes.  The veteran 
was prescribed "tears" for his eyes.

Private medical records dated in April 1993 noted complaints 
of blurred vision, dyspnea on exertion after walking 200-300 
feet which had increased in the last three years (especially 
since his weight had increased), dysphagia for solid foods 
for three to four months, and upper abdominal pain for seven 
years (gastrointestinal complaints were reportedly episodic).  
The pertinent diagnoses were cirrhosis with a history of 
hepatitis B and C, sarcoidosis with progressive dyspnea on 
exertion (in part secondary to obesity), and reflux symptoms.  
An April 1993 chest X-ray revealed bilateral hilar and 
probable mediastinal lymphadenopathy with right pleural 
thickening versus small pleural effusion.  Pulmonary function 
tests performed in May 1993 revealed results that could not 
be interpreted.  It was noted that the results suggested the 
veteran's lung volumes were probably near normal.  (The tests 
showed pre-bronchodilator results of an FEV-1 of 8 percent 
predicted, an FEV-1/FVC of 81 percent, and DLCO of 20 percent 
predicted.)  

Private outpatient records dated in June 1993 from Highland 
Hospital indicate the veteran complained of episodic blurred 
vision (both eyes, lasting three to five seconds).  He 
reported that one ophthalmologist he saw told him he needed 
glasses and that another one told him he had dry eyes.

In private medical correspondence dated in June 1993 Dr. J.C. 
referred the veteran for evaluation of chronic liver disease.  
She stated the veteran's medical history was also significant 
for morbid obesity (he reported a 135 pound weight gain in 
the past year) and sarcoidosis.  She noted he had progressive 
dyspnea on exertion, but that his pulmonary function tests 
could not be interpreted due to lack of effort.  She reported 
that an examination revealed his weight was 347 pounds and 
his chest was clear.

Private medical records dated in July 1993 from Highland 
Hospital indicate the veteran was seen in a follow-up visit.  
It was noted that dyspnea on exertion had not changed 
suggesting that it was probably due to obesity.  The veteran 
was encouraged to lose weight.  In private medical 
correspondence dated in July 1993 Dr. C.S. noted a full skin 
examination revealed no evidence of cutaneous sarcoidosis.  

In correspondence dated in September 1993 the veteran claimed 
that the current 30 percent rating for sarcoidosis did not 
accurately reflect all his sarcoid-related disabilities.  He 
stated that his condition was a multi-system disorder 
affecting not only the lungs but also hearing, sight, liver, 
kidneys, skin, and other parts of the body.  He asserted that 
his current rating was for sarcoidosis based on pulmonary 
involvement, but that his medical records also showed he had 
received treatment for sarcoid dry eyes.  He added that he 
was being followed by private doctors for sarcoid involvement 
of the liver and other organs.  

Private medical records dated in September 1993 from Highland 
Hospital show the veteran continued to receive treatment for 
his various medical problems, to include dyspnea on exertion 
(noted as largely secondary to obesity), and visual symptoms.

Social Security Administration (SSA) records show that in 
November 1993 the veteran was awarded disability benefits on 
the basis of numerous disorders, including severe chronic 
active hepatitis B and C with cirrhosis, pulmonary 
sarcoidosis, recurrent nephrolithiasis, diverticulosis, 
recurrent dermatofibromatosis, obesity, perennial rhinitis, 
and adjustment disorder with anxious mood suggestive of post-
traumatic stress disorder.  The SSA found the veteran had 
been unable to engage in substantial gainful activity since 
September 1990.

In a January 1994 letter Dr. W.M. stated that he had reviewed 
the records provided and that the features of a biopsy were 
compatible with either chronic hepatitis C or sarcoidosis, 
but more likely with hepatitis C.  He did not recommend 
Interferon therapy at that time because he did not know of 
its likely affect on sarcoidosis.

In February 1994, the veteran submitted excerpts from various 
medical texts.  The excerpts include information concerning 
sarcoidosis.

Private medical records dated from March to July 1994 from 
Highland Hospital show the veteran was followed for various 
medical problems, to include obesity and respiratory symptoms 
of shortness of breath and wheezing.  A July 1994 report 
noted that his pulmonary condition was stable.  

In a July 1995 decision the RO granted service connection and 
a noncompensable evaluation for pulmonary sarcoidosis with 
dry eyes.  The RO incorporated this disability into the 
already service-connected sarcoidosis.

In an August 1995 letter Dr. H.M. stated that the veteran's 
initial evaluation and liver biopsy in 1993 revealed his 
liver disease was mild and was somewhat suggestive of being 
secondary to sarcoidosis.  It was noted that more recently 
symptoms, abnormal blood tests, and a repeat biopsy revealed 
active chronic hepatitis C. 

Private optical medical records dated in May 1996 show the 
veteran was seen for a routine examination that revealed 
visual acuity (unaided) of 20/50 on the right and 20/20 on 
the left.  The history related by the veteran included 
progressive ocular sarcoid (affecting vision), hepatitis C 
and B, cirrhosis of the liver, and nephritis.  Glasses were 
recommended for reading and seeing distances.

At his January 1997 Board hearing the veteran testified that 
problems related to his sarcoidosis included kidney 
disorders, ocular sarcoid (impaired vision), a skin condition 
(lipomas), and breathing and sinus problems.  He stated that 
pulmonary function tests showed greatly diminished lung 
capacity.  The veteran's girlfriend testified that she had 
known the veteran for eight years and that in that time he 
had stopped working, gained a lot of weight, and experienced 
breathing problems.

In February 1997, the Board remanded the case to the RO for 
additional development, to include obtaining any additional 
treatment records and affording the veteran examinations to 
diagnosis and evaluate sarcoidosis in order to determine the 
extent of all pulmonary and extra-pulmonary involvement.

On VA pulmonary examination in May 1999 the veteran reported 
he became short of breath after walking between 150 feet and 
200 feet and whenever he lay down.  He complained of frequent 
chest discomfort brought on by even small amounts of exertion 
and stated that he was unable to leave the house much due to 
respiratory problems.  Examination revealed the lungs were 
clear to auscultation in both lobes.  There was no evidence 
of residual pulmonary embolism, respiratory failure, or 
chronic pulmonary thromboembolism.  The diagnosis was 
sarcoidosis involving the lungs.

The examiner noted a review of the veteran's systems 
indicated he had shortness of breath at rest, constant cough 
(usually productive of sputum), constant fatigue and 
weakness, periodic fever and night sweats, and weight loss of 
approximately 60 pounds over the past three years.  On 
examination he was overweight.  His eyes were normal.  He had 
normal chest excursions and his percussion note was resonant.  
The diaphragm moved normally.  Auscultation was unremarkable.  
A chest X-ray showed bilateral hilar adenopathy, an elevated 
right hemidiaphragm, and blunting of the right costophrenic 
angle.  Pulmonary function tests showed results of an FEV-1 
of 60 percent predicted, an FEV-1/FVC of 76 percent, total 
lung capacity of 66 percent of predicted, and DLCO of 65 
percent predicted.  These findings were noted to be 
consistent with a moderate restrictive defect.  The examiner 
also summarized the results of previous pulmonary function 
tests conducted in December 1970, December 1973, May 1992, 
September 1992, January 1993, and May 1993.  The pertinent 
diagnoses included pulmonary sarcoidosis, obesity, 
restrictive lung disease secondary to pulmonary sarcoidosis 
and obesity, pleural changes most likely related to 
postoperative surgery, and severe exercise limitation.

The examiner further remarked that the veteran's sarcoidosis 
was inactive although he did have some limitations in 
pulmonary function most likely related to that and 
concomitantly (possibly) to his obesity.  With regard to 
pulmonary sarcoidosis, the examiner felt that some of the 
constitutional symptoms may be related to sarcoid (i.e., 
fever, night sweats, and weight loss) and that he would not 
encourage the use of prednisone at that time in consideration 
of his hepatitis C because steroids might negatively affect 
the hepatitis.  The examiner stated that the veteran seemed 
to be tolerating the disorder quite well and that treatment 
was not necessarily required.  As to the issue of cardiac 
sarcoid, the examiner stated that it was more likely he had 
underlying coronary artery disease related to his diabetes, 
hypercholesterolemia, and family history.  It was noted there 
was no pulmonary limitation appreciated on the veteran's 
exercise test.  In summary, the examiner noted that the 
sarcoidosis was most likely limiting the veteran's activities 
somewhat, but that his other concomitant diseases made it 
difficult to distinguish the exact percentage involvement by 
his sarcoidosis.

On VA neurological examination in August 1999 the veteran was 
evaluated for possible neurosarcoidosis.  A diagnosis of no 
clinical evidence of sarcoid was provided.  A magnetic 
resonance imaging (MRI) scan of the brain ordered to rule out 
neurosarcoidosis was within normal limits.

VA cardiopulmonary testing (echocardiography and stress test) 
was conducted in October 1999 to evaluate the possibility of 
cardiac sarcoidosis.  It was noted that the likelihood of 
cardiac sarcoidosis was low on the basis of the 
echocardiogram and stress perfusion study.  The examiner 
stated that the possibility could not be entirely excluded 
without performing an endomyocardial biopsy which was not 
currently indicated in view of the low pre-test probability 
of cardiac sarcoidosis.  It was also noted that although the 
veteran's chest pain was suggestive of angina, a stress test 
did not show significant reversible ischemia.  The veteran's 
blunted heart rate response on cardiopulmonary testing was 
believed to be due to the use of atenolol.

At his video conference hearing in August 2000 the veteran 
testified that his sarcoidosis symptoms included shortness of 
breath, sinusitis, recurrent kidney stones, bone spurs, 
arthritis in the knees, and angina.  He stated that he used 
an inhaler for his sarcoidosis because his liver would not 
tolerate the use of a steroid.  He claimed that a 60 percent 
rating was warranted for sarcoidosis because, in essence, he 
was unable to use a potentially beneficial steroid treatment 
his VA doctor was very hesitant to prescribe due to his liver 
condition. 

On VA liver disorders examination in June 2005 the examiner 
noted the veteran was obese and in no acute distress.  
Pulmonary examination revealed the lungs were clear to 
auscultation.  There was no evidence of wheezes, rhonchi, or 
shortness of breath.  

VA eye examination in July 2005 revealed no evidence of 
sarcoidosis in the eyes.  An August 2006 VA eye examination 
included a diagnosis of blepharitis with dry eyes causing 
itching and irritation, but found no evidence of sarcoidosis 
in the eye.  

On VA respiratory disorders examination in August 2006 the 
veteran reported that a recent private X-ray had revealed a 
small right pleural effusion.  The examiner noted the veteran 
had been issued a scooter two years earlier, that he was not 
using oxygen, that he used inhalers twice per day, and that 
he had no increased symptoms due to sarcoidosis.  It was 
noted the veteran arrived in a scooter and was in no acute 
distress.  His lungs were clear to auscultation without 
wheezes, rhonchi, or shortness of breath.  Pulmonary function 
tests showed post-drug results of an FEV-1 of 77 percent 
predicted and an FEV-1/FVC of 111 percent.  These findings 
were noted to be consistent with moderately reduced forced 
vital capacity.  There was no evidence of a diffusion defect 
and the findings indicated the veteran would most likely 
benefit from ongoing bronchodilator therapy.  The diagnoses 
included sarcoidosis with a moderate restrictive deficit on 
pulmonary function testing.

In correspondence dated in November 2006 the veteran reported 
he had no other evidence to provide in support of his appeal.  
He requested his appeal be forwarded to the Board for review.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

As a preliminary matter, the Board notes that during this 
appeal the regulations for the evaluation of the respiratory 
disabilities were revised effective October 7, 1996.  See 61 
Fed. Reg. 46720 (Sept. 5, 1996).  New criteria were also 
established for the evaluation of sarcoidosis under 38 C.F.R. 
§ 4.114, Diagnostic Code 6846.  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
680
2
Pneumoconiosis, unspecified:
Ratin
g

Pronounced, with extent of lesions comparable to 
far advanced pulmonary tuberculosis or pulmonary 
function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and 
other evidence of severe impairment of bodily 
vigor producing total incapacity
100

Severe, with extensive fibrosis and severe dyspnea 
on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with 
marked impairment of health
60

Moderate with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests
30

Definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion
10
38 C.F.R. § 4.97, Diagnostic Code 6802 (effective prior to 
October 7, 1996). 

660
0
Bronchitis, chronic:
Ratin
g

FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 
80-percent predicted
10
684
6
Sarcoidosis:
Ratin
g

Cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and 
weight loss despite treatment
100

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control
60

Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or 
intermittent corticosteroids
30

Chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic 
impairment
0
Or rate active disease or residuals as chronic bronchitis (DC 
6600) and extra-pulmonary involvement under specific body 
system involved
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (effective 
after October 7, 1996).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective October 7, 
1996, VA noted pulmonary function testing for such disorders 
should be conducted post bronchodilator therapy.  It was 
noted the American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommended 
testing for pulmonary function after optimum therapy and that 
the results of such tests reflected the best possible 
functioning of an individual and were the figures used as the 
standard basis of comparison of pulmonary function.  Using 
this standard testing method was noted to assure consistent 
evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).

Based upon the evidence of record and considering the old 
rating criteria of analogous Diagnostic Code 6802, the Board 
finds that the veteran's pulmonary sarcoidosis with dry eyes 
is presently manifested by no more than moderate dyspnea on 
exertion.  There is no probative evidence of severe dyspnea 
on slight exertion with a corresponding ventilatory deficit 
confirmed by pulmonary function tests and marked impairment 
of health.  In fact, VA respiratory specialty examinations in 
May 1999 and August 2006 specifically noted the objective 
medical findings were indicative of a moderate restrictive 
ventilatory defect.  Although service connection has been 
established for dry eye due to sarcoid, recent VA eye 
examination findings are persuasive that there are no present 
symptoms related to the service-connected sarcoidosis 
disability.  The August 2006 examiner noted blepharitis 
caused dry eyes with itching and irritation, but specifically 
found no evidence of sarcoidosis in the eyes.  The VA medical 
opinions are considered to be more persuasive based upon 
their greater access to the veteran's documented medical 
history.  Therefore, an rating in excess of 30 percent for 
pulmonary sarcoidosis with dry eyes under the criteria 
effective prior to October 7, 1996, is not warranted.

The Board also finds that under the revised criteria the 
veteran's pulmonary sarcoidosis with dry eyes is manifested 
by no more than pulmonary involvement with persistent 
symptoms that would require intermittent corticosteroids were 
the veteran able to use them.  In light of the overall 
evidence of record as to the contraindication of 
corticosteroid treatment for this veteran, the Board finds it 
would be futile to attempt to obtain a medical opinion as to 
the possible efficacy of a specific level of corticosteroid 
treatment.  Such speculative medical opinions are considered 
to be of very little probative weight.  The evidence is 
clear, however, that he would benefit were the treatment 
available to him.  The described moderate respiratory 
disorder is most consistent with no more than intermittent 
corticosteroid treatment.  The medical reports also 
demonstrate no recent pulmonary function tests findings of 
FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 
percent or less.  There is also not competent evidence of cor 
pulmonale nor cardiac involvement with congestive heart 
failure related to the service-connected disability.  In 
fact, the October 1999 cardiopulmonary tests revealed a very 
low probability of possible cardiac involvement.  As the 
disability picture from pulmonary sarcoidosis more nearly 
approximates the revised rating criteria for a 30 percent 
evaluation, the Board finds a higher rating is not warranted.

As an additional matter, the Board notes that the present 
appellate review is limited to the developed issue of 
pulmonary sarcoidosis with dry eyes.  While service 
connection has been separately established for hepatitis C 
with portal fibrosis and cirrhosis, this matter is the 
subject of a remand for additional development.  The veteran 
during the unfortunately long course of this appeal has 
asserted that other medical problems are proximately due to 
this service-connected disability; however, those matters 
were not specifically adjudicated nor developed for appellate 
review.  The Board finds there are no clearly established 
secondary symptom manifestations of record as to warrant 
consideration of any additional separate or higher 
alternative ratings.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization 
specifically related to this service-connected disorder, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The objective medical 
evidence demonstrates no more than a moderate respiratory 
impairment due to the disability at issue.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 30 percent for pulmonary 
sarcoidosis with dry eyes is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
February 2004.  An additional VCAA notice as to all elements 
of his claims was provided in March 2006.  

The Board notes that VA regulations applicable to the 
schedular criteria for evaluating digestive system 
disabilities, including infectious hepatitis (Diagnostic Code 
7345), were revised effective July 2, 2001.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001).  New criteria were also 
established for the evaluation of hepatitis C under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  

A review of the record does not reflect that the veteran was 
informed of the revised regulatory criteria for digestive 
system disabilities effective July 2, 2001.  It is 
significant to note that these changes are relevant to the 
veteran's claim for a separate rating for hepatitis B, as 
well as, his increased rating claim.  The veteran should be 
notified of this regulatory change and the claims should be 
reconsidered prior to appellate review.  Therefore, 
additional action is required.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be notified of the 
revised VA regulations applicable to the 
schedular criteria for evaluating 
digestive system disabilities, including 
cirrhosis of the liver (Diagnostic Code 
7312), chronic liver disease without 
cirrhosis to hepatitis B (Diagnostic Code 
7345), and hepatitis C (Diagnostic Code 
7354).  He should be requested to submit 
any additional information or evidence in 
his possession to VA for consideration.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered, to 
include the pre-amendment regulatory 
criteria as well as the July 2, 2001, 
revisions to the schedular criteria for 
evaluating digestive system disabilities.  
If any benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


